June 30, 2011 VIA EDGAR Michael R. Clampitt Senior Counsel Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: United Community Banks, Inc. Amendment No. 1 to Registration Statement on Form S-1 Request for Withdrawal – File No. 333-168769 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, United Community Banks, Inc. (the “Company”) hereby respectfully requests the withdrawal of Amendment No. 1 to the registration statement on Form S-1, which was filed with the U.S. Securities and Exchange Commission on June 28, 2011 using the registration statement file number 333-168769 (the “Amendment”). The Company’s Amendment was filed in error using the incorrect registration statement file number in the EDGAR system.The Amendment is being withdrawn to re-file such Amendment using the correct registration statement file number, which is 333-174420. If the Commission has any questions or requires any additional information, please do not hesitate to contact James W. Stevens of Kilpatrick Townsend & Stockton LLP, the Company’s outside counsel, at (404) 815-6500.We thank you in advance for your assistance with this matter. Sincerely, UNITED COMMUNITY BANKS, INC. By: /s/Rex S. Schuette Rex S. Schuette Executive Vice President and Chief Financial Officer Cc: James W. Stevens, Esq. Kilpatrick Townsend & Stockton LLP
